Citation Nr: 1023606	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-34 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly death pension based on the 
need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from March 1953 to January 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
special monthly death pension based on the need for regular 
aid and attendance or being housebound.  In March 2010, the 
Appellant submitted a Motion to Advance on the Docket.  In 
June 2010, the Board granted the Appellant's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Appellant if further action is 
required on her part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

The Appellant advances that special monthly death pension 
based on the need for regular aid and attendance is warranted 
as she requires the assistance of another individual in her 
personal maintenance.  In her August 2009 Appeal to the Board 
(VA Form 9), the Appellant advanced that "I can't see" and 
"I need assistance with the maintaining of my home because I 
am unable to lift and bend at my waist."  

The provisions of 38 C.F.R. § 3.351 (2009) provide, in 
pertinent part, that:

(a)	(5)  Increased pension is payable to 
a surviving spouse by reason of need 
for aid and attendance, or if not in 
need of aid and attendance, by reason 
of being housebound.  

***

  (b)  Aid and attendance; need.  Need 
for aid and attendance means helplessness 
or being so nearly helpless as to require 
the regular aid and attendance of another 
person.  The criteria set forth in 
paragraph (c) of this section will be 
applied in determining whether such need 
exists.  

  (c)  Aid and attendance; criteria.  The 
veteran, spouse, surviving spouse or 
parent will be considered in need of 
regular aid and attendance if he or she:

  (1)  Is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric 
contraction of the visual field to 5 
degrees or less; or 

  (2)  Is a patient in a nursing home 
because of mental or physical incapacity; 
or 

  (3)  Establishes a factual need for aid 
and attendance under the criteria set 
forth in § 3.352(a).  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  The Appellant advances that she cannot see.  
Given the cited authorities and the Appellant's assertion 
that she cannot see, the Board finds that a VA aid and 
attendance or housebound examination would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Appellant for a VA aid 
and attendance or housebound examination 
which is sufficiently broad to determine 
the current nature and severity of her 
chronic disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should specifically state 
whether the Appellant is blind or so 
nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual 
field to 5 degrees or less.  

Send the claims folder to the examiner 
for review.  The examination report 
should state that such a review was 
conducted.  

2.  Then readjudicate the Appellant's 
entitlement to special monthly death 
pension based on the need for regular aid 
and attendance or being housebound.  If 
the benefit sought on appeal remains 
denied, the Appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Appellant 
should be given the opportunity to 
respond to the SSOC.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

